


110 HRES 1082 EH: Recognizing the plumbing industry and

U.S. House of Representatives
2008-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1082
		In the House of Representatives, U.
		  S.,
		
			April 9, 2008
		
		RESOLUTION
		Recognizing the plumbing industry and
		  supporting the goals and ideals of National Plumbing Industry
		  Week.
	
	
		Whereas on June 27, 1883, Victorian plumbers came together
			 at the Old Masonic Temple in New York City, New York, for the first-ever
			 convention of master plumbers;
		Whereas the Plumbing-Heating-Cooling Contractors—National
			 Association (PHCC) is the oldest trade association in the construction
			 industry;
		Whereas for over 125 years, our Nation has been paving the
			 way for today’s plumbing, heating, and cooling contractor’s status as
			 important, and independent small business people;
		Whereas the majority of plumbing contractors are small
			 business owners, who help create critical jobs in this country;
		Whereas the men and women who design, manufacture,
			 install, and maintain water efficient plumbing systems play a crucial role in
			 our economy;
		Whereas this industry has one of the best and most
			 extensive training programs in the country by providing young men and women
			 with thousands of dollars in scholarships every year;
		Whereas professional certified plumbers save our Nation
			 millions of dollars each year through the design and installation of more
			 efficient equipment that provides essential comfort while reducing water
			 consumption; and
		Whereas the House of Representatives supports the industry
			 in its celebration of National Plumbing Industry Week, April 27
			 through May 3, 2008: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)recognizes that small business plumbing
			 contractors have benefitted from the reduced regulatory burden provided as a
			 result of passage of the Regulatory Flexibility Act of 1980 (Public Law 96–354)
			 and the Small Business Regulatory Enforcement Fairness Act of 1996 (Public Law
			 104–121);
			(2)recognizes that
			 the loan guarantee program under Section 7(a) of the Small Business Act (15
			 U.S.C. 636(a)) administered by the Administrator of the Small Business
			 Administration has provided access to capital for small business plumbing
			 contractors;
			(3)recognizes that
			 approximately 80 percent of plumbing contractors around the country are small,
			 family owned and run companies;
			(4)recognizes these
			 small firms account for a large percentage of our Nation’s GDP, through sales,
			 service, and repair;
			(5)recognizes how
			 small businesses in the plumbing industry are the leader in developing, and
			 utilizing new innovative technologies which help improve and maintain the
			 infrastructure our Nation depends on; and
			(6)supports the goals
			 and ideals of National Plumbing Industry Week.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
